                       Case 4:20-cv-00335-SHR Document 8 Filed 08/06/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                            District
                                                    __________       of Arizona
                                                               District of __________

       D.H., by and through his mother, Janice                       )
Hennessy-Waller, and John Doe, by his guardian and                   )
next friend, Susan Doe, on behalf of themselves and                  )
              all others similarly situated                          )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. CV-20-00335-TUC-SHR
                                                                     )
  Jami Snyder, Director of the Arizona Health Care                   )
  Cost Containment System, in her official capacity,                 )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jami Snyder
                                           Director of the Arizona Health Care Cost Containment System
                                           801 East Jefferson Street
                                           Phoenix, AZ 85034




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Brent P. Ray (pro hac vice forthcoming)               Daniel C. Barr
                                   Andrew J. Chinsky (pro hac vice forthcoming) Janet M. Howe
                                   KING & SPALDING LLP                            PERKINS COIE LLP
                                   353 N. Clark Street, 12th Floor                2901 N. Central Avenue Suite 2000
                                   Chicago, Illinois 60654
                                                                                  Phoenix, AZ 85012
                                   bray@kslaw.com; achinsky@kslaw.com
                                                                                  dbarr@perkinscoie.com
                                                                                  jhowe@perkinscoie.com
         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                      ISSUED ON 5:43 pm, Aug 06, 2020
                                                                                                        s/ Debra D. Lucas, Clerk
                        Case 4:20-cv-00335-SHR Document 8 Filed 08/06/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
